In a negligence action against the driver of an automobile, who fell asleep while driving, to recover damages for personal injuries and for medical expenses sustained by the plaintiff, the owner of the automobile, who was a passenger and asleep some time before and up to the time of the accident, the defendant appeals from a judgment of the Supreme Court, Suffolk County, entered June 8, 1961 upon the jury’s verdict after trial, in favor of the plaintiff. Judgment affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.